Title: From George Washington to Brigadier General Charles Scott, 17 October 1778
From: Washington, George
To: Scott, Charles


          
            Dear Sir.
            Head Qrs [Fredericksburg] 17th Otbr 1778
          
          I have three of your letters now before me; two of them of the 15th and the other of the 16th Inst.
          I inclose you a letter to Colonel Bland respecting the re-inlistment of his Regiment which you will please to have delivered. The measure you have mentioned I believe must be put in practice, in case the 
            
            
            
            men cannot be induced to continue in the service by the common means—The corps is too valuable to be lost to the army—I am &c.
        